Title: To Thomas Jefferson from Philip Syng Physick, 24 March 1824
From: Physick, Philip Syng
To: Jefferson, Thomas


Dear Sir,
Philada
24th March. 1824
Every lover of science must be highly gratified by observing the unremitting exertions you are making for its promotion—It will afford me pleasure to render you any aid in my power respecting the Anatomical department of your University concerning which you have done me the honour, in your favour dated 12th instant, to request some information.On this subject permit me to commence by observing that in my opinion it will be all important to engage some gentleman as a teacher or professor who is a dextrous and skilful dissector and who wd be willing to devote his whole time to Anatomy. Such a person, if supplied with fresh subjects, will be able to exhibit the different parts of the body in a recent state, such a person will be able to make every preparation that can be wanted or if preparations made by others be required such a person could select those that could be used with advantage. Should an order for preparations be sent to Europe it is more than probable that nothing would be obtained but the refuse of the dissecting rooms and for these an exorbitant price would be demanded–—To furnish a list of the particular preparations necessary would be difficult because the individual articles to be used must depend in most instances on the taste and judgment of the professor. In general it may be stated that preparations of the Bones, Joints, Brain, Organs of Sense, Mouth, Nose, Thoracic and Abdominal Viscera, the Organs of Generation in both sexes, of the Blood vessels Nerves & Lymphatics, of the Glands and of the Integuments would be required—In London or in Paris many of these preparations might be obtained by a competent judge of their value, but for good ones he would have to pay what the possessor might choose to demand which renders it impossible to form any estimate of the probable expense—To afford some idea of the price demanded for an Anatl Collection I send the enclosed letter from my friend Dr Horner adjunct professor of Anaty in the University of Pena—I hope you will not consider it indelicate in me to inform you that in our dissecting rooms every facility of dissecting and making preparations is afforded, the supply of subjects on moderate terms, being ample—The best collection of Anatl Plates I have seen is that published in Venice by Antonius and Caldani—It consists of four large size Folio Vols to which are added five large Quarto Vol: of references in Latin. The whole number of figures amounts to some thousands giving diversified views of the component parts of the body—The Authors have added some original plates but the body of the work is taken from the best anatomical engravings which at difft times have been executed in Europe as those of , Albinus, Haller, Mouro Monaqui, Cruikshank, Scarpa, Mickli, Vic D’Azyr, Loder, Wm Hunter, John Hunter, Sommering, Gall, Spurzheim, &ca &ca—Price, probably about $500—Models can be procured, as I am informed, in Florence but in purchasing them much care is necessary to avoid imposition—I am very much gratified by your polite recollection of me and I beg you to believe that I shall ever return towards you sentiments of the highest respect & esteem—Philip S. Physick